Opinion by
Lawrence, J.
An examination of the record disclosed that the merchandise was entered and appraised at list prices less a discount of 20 percent; that investigation abroad by the Government at the instigation of petitioner herein subsequently developed that due to postwar readjustment the value of the merchandise should be the list prices without the allowance of any discount; and upon collector’s appeal for reappraisement, petitioner did not controvert the new basis of valuation. After a full consideration of the record, the court was satisfied that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.